Wtly, J.
This is a hypothecary action to enforce the judgments described in the petition against the lands therein described. •
The court decreed the lands of defendant liable for two judgments for nine hundred dollars each, subject to the credits stated in the judgment.
The defendant appeals.
Defendant excepted to the service, but as the exception contained a plea amounting to an answer, it will not be noticed. It has often been held that a defendant appearing to except to the citation can not at the same time urge any matter of defense.
The court did not err in rejecting the document offered by defendant to show that plaintiff was a bankrupt, and therefore not entitled to enforce said judgments,' because the instrument was from the United States District Court of another State, and it was not authenticated according to the act of Congress. 11 R. 417.
*543The defendant was without interest to contest with plaintiff when he set up that the entries of his lands had been canceled, and they belonged to the United States. This defense puts him out of court. The defense that the consideration of the notes was slaves does not apply to the two judgments enforced by the decree of the judge a quo against lands in question, the notes upon which said judgments were basOT having no such consideration.
The defendant’s discharge in bankruptcy relieved him from personal liability, but it did not remove the mortgage which plaintiff had previously acquired on these lands. When the defendant, subsequent to his discharge, bought the lands which he had surrendered, subject to the liens existing thereon, they remained liable to the hypothecary action which plaintiff has brought against them.
On the whole the defense is without a foundation.
Judgment affirmed.